Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement, (the “Agreement”) is made as of the 10th day of
September, 2013, between Selective Insurance Company of America, a New Jersey
corporation with a principal place of business at 40 Wantage Avenue,
Branchville, New Jersey 07890 (the “Company”) and John J. Marchioni, an
individual residing in [Address Intentionally Omitted] (the “Executive”).

 

SECTION 1. definitions.

 

1.1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

“Accounting Firm” has the meaning given to such term in Section 3.6(b) hereof.

 

“Agreement” has the meaning given to such term in the Preamble hereto.

 

“Board” means the Board of Directors of the Company’s Parent.

 

“Cause” means that if the Board, after giving Executive, with his own counsel,
the opportunity to meet with it, shall determine in good faith, by written
resolution of not less than two-thirds percent (66.67%) of the entire membership
of the Board (excluding the Executive if the Executive is a member on the Board)
at a special meeting called for that purpose, that any one or more of the
following has occurred:

 

(i) the Executive shall have been convicted by a court of competent jurisdiction
of, or pleaded guilty or nolo contendere to, any felony under, or within the
meaning of, applicable United States federal or state law;

 

(ii) the Executive shall have breached in any respect any one or more of the
material provisions of this Agreement, including, without limitation, any
failure to comply with the Code of Conduct, and, to the extent such breach may
be cured, such breach shall have continued for a period of thirty (30) days
after written notice by the Company’s Parent’s Board to the Executive specifying
such breach; or

 

(iii) the Executive shall have engaged in misconduct in the performance of the
Executive’s duties and obligations to the Company which constitute common law
fraud or other gross malfeasance of duty.

 

For purposes of clauses (ii) and (iii) of this definition of “Cause”, no act, or
failure to act, on the part of the Executive shall be considered grounds for
“Cause” under such clauses if such act, or such failure to act, was done or
omitted to be done based upon authority or express direction given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company.

 

“Change in Control” means the occurrence of an event of a nature that would be
required to be reported by the Company’s Parent in response to Item 5.01 of a
Current Report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act; provided, however, that a Change in
Control shall, in any event, conclusively be deemed to have occurred upon the
first to occur of any one of the following events:

 





 

 

 

(i) The acquisition by any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any successor
provisions to either of the foregoing), including, without limitation, any
current shareholder or shareholders of the Company’s Parent, of securities of
the Company’s Parent resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of
twenty-five percent (25%) or more of any class of Voting Securities of the
Company’s Parent;

 

(ii) The acquisition by any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any successor
provisions to either of the foregoing), including, without limitation, any
current shareholder or shareholders of the Company’s Parent, of securities of
the Company’s Parent resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of twenty
percent (20%) or more, but less than twenty-five percent (25%), of any class of
Voting Securities of the Company’s Parent, if the Board adopts a resolution that
such acquisition constitutes a Change in Control;

 

(iii) The sale or disposition of more than seventy-five percent (75%) of the
Company’s Parent’s assets on a consolidated basis, as shown in the Company’s
Parent’s then most recent audited consolidated balance sheet;

 

(iv) The reorganization, recapitalization, merger, consolidation or other
business combination involving the Company’s Parent the result of which is the
ownership by the shareholders of the Company’s Parent of less than eighty
percent (80%) of those Voting Securities of the resulting or acquiring Person
having the power to vote in the elections of the board of directors of such
Person; or

 

(v) A change in the membership in the Board which, taken in conjunction with any
other prior or concurrent changes, results in fifty percent (50%) or more of the
Board’s membership being persons not nominated by the Company’s Parent’s
management or the Board as set forth in the Company’s Parent’s then most recent
proxy statement, excluding changes resulting from substitutions by the Board
because of retirement or death of a director or directors, removal of a director
or directors by the Board or resignation of a director or directors due to
demonstrated disability or incapacity.

 

(vi) Anything in this definition of Change in Control to the contrary
notwithstanding, no Change in Control shall be deemed to have occurred for
purposes of this Agreement by virtue of any transaction which results in the
Executive, or a group of Persons which includes the Executive, acquiring,
directly or indirectly, Voting Securities of the Company’s Parent.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Code of Conduct” has the meaning given to such term in Section 2.3(a) hereof.

 

“Commencement Date” has the meaning given to such term in Section 2.2 hereof.

 



-2-

 

 

 

“Company” has the meaning given to such term in the Preamble hereto and includes
any Person which shall succeed to or assume the obligations of the Company
hereunder pursuant to Section 5.6 hereof.

 

“Company’s Parent” means Selective Insurance Group, Inc., a publicly traded New
Jersey corporation with a principal office at 40 Wantage Avenue, Branchville,
New Jersey 07890.

 

“Covered Employee” means a covered employee, within the meaning of Section
162(m)(3) of the Code, of the Company.

 

“Disability” shall mean: (i) a long-term disability entitling the Executive to
receive benefits under the Company’s long-term disability plan as then in
effect; or (ii) if no such plan is then in effect or the plan does not apply to
the Executive, the inability of the Executive, as determined by the Board or its
designee, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months. At the request of
the Executive or his personal representative, determination by the Board or its
designee that the Disability of the Executive has occurred shall be certified by
two physicians mutually agreed upon by the Executive, or his personal
representative, and the Company. Without such independent certification (if so
requested by the Executive), the Executive’s termination shall be deemed a
termination by the Company without Cause and not a termination by reason of his
Disability.

 

“Early Termination” has the meaning given to such term in Section 3.2 hereof.

 

“Executive” has the meaning given to such term in the Preamble prior to Section
1 hereof.

 

“Extended Benefit Period” has the meaning given to such term in Section 3.3(c)
hereof.

 

“Good Reason” means the occurrence of any one or more of the following
conditions; provided, however, that no such condition shall be deemed to
constitute “Good Reason” unless the Executive provides notice of such condition
to the Company within ninety (90) days of its initial existence, and the Company
shall have failed to remedy the condition within thirty (30) days of its receipt
of such notice:

 

(i) any material diminution in the Executive’s Salary below the annualized rate
in effect on the date on which a Change in Control shall have occurred, unless
such reduction is implemented for the senior executive staff generally,
provided, however that such reduction shall constitute Good Reason even if
implemented for senior executive staff generally if such reduction occurs within
two years after a Change in Control;

 

(ii) any material negative change in the aggregate benefits the Executive
receives, other than as a result of the normal expiration of any Plan as to
other eligible employees in accordance with its terms as in effect on the date
preceding the date on which a Change in Control shall have occurred, or unless
such change affects all participants of such Plan generally;

 

-3-

 



 

(iii) without the Executive’s express prior written consent, a material
diminution of the Executive’s position, duties, responsibilities and status with
the Company immediately prior to a Change in Control, or any material diminution
in the Executive’s responsibilities as an executive of the Company as compared
with those he had as an executive of the Company immediately prior to a Change
in Control, or any material negative change in the Executive’s titles or office
as in effect immediately prior to a Change in Control, except in connection with
the termination of the Executive’s employment for Cause, Disability or
Retirement or as a result of the Executive’s death, or by his termination of his
employment other than for Good Reason;

 

(iv) without the Executive’s express prior written consent, the Company’s
imposition of a requirement within two (2) years of a Change in Control that the
Executive be based at any location that increases the Executive’s regular
commute fifty (50) miles or more from the date preceding the Change in Control.

 

(v) the failure by the Company’s Parent to obtain from any Person with which it
may merge or consolidate or to which it may sell all or substantially all of its
assets, the agreement of such Person as set forth in the proviso in Section 5.6
hereof; provided that such merger, consolidation or sale constitutes a Change in
Control; or

 

(vi) within two years after a Change in Control shall have occurred, any action
or inaction that constitutes a material breach by the Company of any of the
terms and conditions of this Agreement.

 

“Notice of Termination” means a written notice which shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and,
(iii) specify the date of termination in accordance with this Agreement (other
than for a termination for Cause).

 

“Person” means an individual, partnership, corporation, association, limited
liability company, trust, joint venture, unincorporated organization, and any
government, governmental department or agency or political subdivision thereof.

 

“Plans” has the meaning given to such term in Section 2.4(b) hereof.

 

“Rabbi Trust” has the meaning given to such term in Section 3.4(d) hereof.

 

“Release” has the meaning given to such term in Section 3.5 hereof.

 

“Restrictive Covenants” has the meaning given to such term in Section 3.5
hereof.

 

“Retirement” means a termination of the Executive’s employment by the Company or
the Executive (i) at such age as shall be established by the Company’s Board for
mandatory or normal retirement of Company executives in general (which age shall
be, if the determination of Retirement is made after the occurrence of a Change
in Control, the age established by the Company’s Board prior to a Change in
Control), which shall not be less than age 65, or (ii) at any other retirement
age set by mutual agreement of the Company and the Executive and approved by the
Company’s Board.

 

“Salary” has the meaning given to such term in Section 2.4(a) hereof.

 



-4-

 

 

 

“Section 409A” means Section 409A of the Code and the regulations of the
Treasury and other applicable guidance promulgated thereunder.

 

“Section 409A Tax” has the meaning given to such term in Section 3.6 hereof.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Term” has the meaning given to such term in Section 2.2 hereof.

 

“Termination Date” means the date of the Executive’s termination of employment
with the Company and its affiliates. If the Executive’s employment is to be
terminated by the Company for Disability, the Executive’s employment shall
terminate thirty (30) days after a Notice of Termination is given; provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such thirty (30) day period. If the
Executive’s employment is to be terminated by the Company for Cause, the
Executive (together with his counsel) shall first have an opportunity to be
heard before the Board of the Company’s Parent after a Notice of Termination is
given.

 

“Triggering Event” has the meaning given to such term in Section 3.4(d) hereof.

 

“Trustee” has the meaning given to such term in Section 3.4(d) hereof.

 

“Voting Securities” means, with respect to a specified Person, any security of
such Person that has, or may have upon an event of default or in respect to any
transaction, a right to vote on any matter upon which the holder of any class of
common stock of such Person would have a right to vote.

 

1.2. Terms Generally. Unless the context of this Agreement requires otherwise,
words importing the singular number shall include the plural and vice versa, and
any pronoun shall include the corresponding masculine, feminine and neuter
forms.

 

1.3. Cross-References. Unless otherwise specified, references in this Agreement
to any Paragraph or Section are references to such Paragraph or Section of this
Agreement.

 

SECTION 2. Employment and Compensation. The following terms and conditions will
govern the Executive’s employment with the Company throughout the Term.

 

2.1. Employment. The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, on the terms and conditions set
forth herein.

 

2.2. Term. The term of employment of the Executive under this Agreement shall
commence as of the date hereof (the “Commencement Date”) and, subject to Section
3.1 hereof, shall terminate on September 9, 2016, and shall automatically be
extended for additional one (1) year periods thereafter (any such renewal
periods, together with the initial three (3)-year period, being referred to as
the “Term”) unless terminated by either party by written notice to the other
party.

 

2.3. Duties. The Executive agrees to serve as President and Chief Operating
Officer of the Company during the Term. In such capacity, the Executive shall
have the responsibilities and duties customary for such office and such other
executive responsibilities

 



-5-

 

 

 

and duties as are assigned by the Chief Executive Officer and/or the Board which
are consistent with the Executive’s position. The Executive agrees to devote
substantially all his business time, attention and services to the business and
affairs of the Company and its affiliates and to perform his duties to the best
of his ability. At all times during the performance of this Agreement, the
Executive will adhere to the Code of Conduct of the Company (the “Code of
Conduct”) that has been or may hereafter be established and communicated by the
Board to the Executive for the conduct of the position or positions held by the
Executive. The Executive may not accept directorships on the Board of Directors
of for-profit corporations without the prior written consent of the Board. The
Executive may accept directorships on the board of directors of not-for-profit
corporations without the Board’s prior, written consent so long as (a) such
directorships do not interfere with Executive’s ability to carry out his
responsibilities under this Agreement, and (b) Executive promptly notifies the
Board in writing of the fact that he has accepted such a non-profit
directorship.

 

(b) If the Company or the Executive elects not to renew the Term pursuant to
Section 2.2, the Executive shall continue to be employed under this Agreement
until the expiration of the then current Term (unless earlier terminated
pursuant to Section 3.1 hereof), shall cooperate fully with the Board and shall
perform such duties not inconsistent with the provisions hereof as he shall be
assigned by the Board.

 

2.4. Compensation.

 

(a) Salary. For all services rendered by the Executive under this Agreement, the
Company shall pay the Executive a salary during the Term at a rate of not less
than Seven Hundred Twenty-Five Thousand Dollars ($725,000.00) per year, which
may be increased but not decreased unless decreased for the senior executive
staff generally (the “Salary”), payable in installments in accordance with the
Company’s policy from time to time in effect for payment of salary to
executives. The Salary shall be reviewed no less than annually by the Board and
nothing contained herein shall prevent the Board from at any time increasing the
Salary or other benefits herein provided to be paid or provided to the Executive
or from providing additional or contingent benefits to the Executive as it deems
appropriate.

 



The Executive will also be eligible to participate in the Annual Cash Incentive
Program (“ACIP”). This ACIP will provide the Executive with the opportunity to
earn cash based upon the level of Executive’s individual performance and the
achievement of annual Company targets. The payment range of the annual cash
incentive for employees at the Executive’s grade level is 0% to 200% of the
Executive’s annual base pay. Subject to the Executive’s continued employment
with the Company and eligibility to participate in the ACIP, the Executive shall
receive an ACIP award for 2013 payable at the time ACIP payments are paid to
other participants in the first quarter of 2014. Any future cash incentive
awards will be based on the ACIP design then in effect and the Executive’s
performance for that payment period. .

 

(b) Benefits.

 

(i) Standard Benefits: During the Term, the Company shall permit the Executive
to participate in, receive, or continue to receive benefits under the Selective
Insurance Group, Inc. 2005 Omnibus Stock Plan, as amended and restated in 2010,
the Selective Insurance Group, Inc. Cash Incentive Plan, the Selective Insurance
Retirement Savings Plan (“401k Plan”), the Retirement Income Plan For Selective
Insurance Company of America, as amended, the Selective Insurance Company of
America Deferred Compensation Plan, the Selective Insurance Supplemental Pension
Plan, and

 



-6-

 

 

any other incentive compensation, stock option, stock appreciation right, stock
bonus, pension, group insurance, retirement, profit sharing, medical,
disability, accident, life insurance plan, relocation plan or policy, or any
other plan, program, policy or arrangement of the Company intended to benefit
similarly situated employees of the Company generally, if any, in accordance
with the respective provisions thereof, from time to time in effect
(collectively, the “Plans”).

 

Executive is eligible to participate in the Company’s Selections Benefits
Program, which includes medical, dental, vision, prescription drug, life, and
accidental death & dismemberment insurance, and flexible spending accounts.

 

Executive is eligible to participate in the Company’s 401k Plan.

 

(ii) Restricted Stock Unit Award. The Company has agreed to provide the
Executive with a grant of Restricted Stock Units (RSUs) under the Selective
Insurance Group, Inc. 2005 Omnibus Stock Plan as amended and restated in 2010,
having a monetized value on the date of the grant of $600,000 to be formally
granted on the fifth (5th) business day after the Executive’s Commencement Date.
Provided the Executive remains employed with the Company, these RSUs will
cliff-vest three (3) years from the date of the grant.

 

(c) Vacations and Reimbursements. During the Term, the Executive shall be
entitled to vacation time off and reimbursements for ordinary and necessary
travel and entertainment expenses in accordance with the Company’s policies on
such matters from time to time in effect. Executive will receive a total of 30
days of paid time off per calendar year, until increased in accordance with the
Company’s bank day policy.

 

(d) Perquisites. During the Term, the Company shall provide the Executive with
suitable offices, secretarial and other services, and other perquisites to which
other executives of the Company generally are (or become) entitled, to the
extent as are suitable to the character of the Executive’s position with the
Company, subject to such specific limits on such perquisites as may from time to
time be imposed by the Company’s Board and the Chief Executive Officer.

 

(e) Taxable Reimbursements and Perquisites. Any taxable reimbursement of
business or other expenses, or any provision of taxable in-kind perquisites or
other benefits to the Executive, as specified under this Agreement, shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

SECTION 3. Termination and Severance.

 

3.1. Termination. The Executive’s employment hereunder shall commence on the
Commencement Date and continue until the expiration of the Term, except that the
employment of the Executive hereunder shall earlier terminate:

 

(a) Death. Upon the Executive’s death.

 



-7-

 

 

 

(b) Disability. At the option of the Company, upon the Disability of the
Executive.

 

(c) For Cause. At the option of the Company, for Cause.

 

(d) Resignation. At any time at the option of the Executive, by resignation
(other than a resignation for Good Reason).

 

(e) Without Cause. At any time at the option of the Company, without Cause;
provided, that a termination of the Executive’s employment hereunder by the
Company based on Retirement, Death, or Disability shall not be deemed to be a
termination without Cause.

 

(f) Relocation. At the option of the Executive at any time prior to a Change in
Control, and within two years of the Company first imposing a requirement
without the consent of the Executive that the Executive be based at any location
that increases the Executive’s regular commute fifty (50) miles or more.

 

(g) For Good Reason. At any time at the option of the Executive for Good Reason.

 

3.2. Procedure For Termination. Any termination of the Executive’s employment by
the Company or by the Executive prior to the expiration of the Term (an “Early
Termination”) shall be communicated by delivery of a Notice of Termination to
the other party hereto given in accordance with Section 5.12 hereof; provided,
however, that in the event the Company terminates the Executive’s employment for
Cause based upon the Board’s determination that one or both of the events
described in clause (ii) or (iii) of the definition of Cause shall have
occurred, the Company shall also deliver, together with any such Notice of
Termination, a copy of the resolution of the Board making any such
determination. Any Early Termination shall become effective as of the applicable
Termination Date.

 

3.3. Rights and Remedies on Termination. The Executive will be entitled to
receive the payments and benefits specified below if there is an Early
Termination.

 

(a) Accrued Salary. If the Executive’s employment is terminated pursuant to any
of the Paragraphs set forth in Section 3.1 hereof, then the Executive (or his
legal representative, as applicable) shall only be entitled to receive his
accrued and unpaid Salary through the Termination Date.

 

(b) Severance Payments.

 

(i) If the Executive’s employment is terminated pursuant to Paragraphs (a) or
(b) in Section 3.1 hereof, then the Executive (or his legal representative, as
applicable) shall be entitled to receive a severance payment from the Company in
an aggregate amount equal to the product of (A) two (2) times (B) the
Executive’s Salary plus an amount (if any) equal to the average of the three (or
fewer) most recent annual cash incentive payments (each an “ACIP”), if any, made
to the Executive; provided that each payment of any such severance payment shall
be reduced, on a pro rata basis, by the amount of payments the Executive
receives under any life or disability insurance policies with respect to which
the premiums were paid by the Company.

 



-8-

 

 

 

(ii) If the Executive’s employment is terminated pursuant to Paragraph (e), (f)
or (g) in Section 3.1 hereof, then the Executive shall be entitled to receive a
severance payment from the Company in an aggregate amount equal to the product
of (A) two (2) times (B) the Executive’s Salary plus an amount (if any) equal to
the average of the three (or fewer) most recent ACIP payments (if any) made to
the Executive.

 

(iii) The severance payment required to be paid by the Company to the Executive
pursuant to Paragraph (b)(i) or (b)(ii) above, shall, subject to Section 3.6, be
paid in equal monthly installments over the twelve (12) month period following
the Termination Date; provided, however, that the first such installment shall
be made upon the sixtieth (60th) day following the Termination Date, and shall
include all amounts that would have been paid between the Termination Date and
such date.

 

Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.

 

(c) Severance Benefits.

 

(i) If the Executive’s employment is terminated pursuant to any of the
Paragraphs set forth in Section 3.1 hereof, then the Executive (or his legal
representative, as applicable) shall be entitled to receive the benefits which
the Executive has accrued or earned or which have become payable under the Plans
as of the Termination Date, but which have not yet been paid to the Executive.
Payment of any such benefits shall be made in accordance with the terms of such
Plans.

 

(ii) If the Executive’s employment is terminated pursuant to Paragraph (e) or
(f) in Section 3.1 hereof, and if the Executive elects to continue coverage
under any insured or self-insured medical, dental or vision plan maintained by
the Company (other than any health and/or dependent care flexible spending
account plan), then, for a period of six (6) months following the Termination
Date, the Company will reimburse the Executive, on a taxable basis, for the cost
of such coverage less the amount that the Executive would be required to
contribute toward health coverage if he had remained an active employee of the
Company. If at the end of such six (6) month period following the Termination
Date of Executive’s employment pursuant to paragraph (e) or (f) in Section 3.1
hereof, and if the Executive is eligible for and timely elects continuation
coverage pursuant to Section 601 et. seq. of the Employee Retirement Income
Security Act of 1974, as amended, Section 4980B of the Code or similar state
continuation coverage law (together “COBRA”) under any insured or self-insured
medical, dental or vision plan maintained by the Company (other than any health
and/or dependent care flexible account plan), then, for a period of an
additional eighteen (18) months, or until the Executive is no longer eligible
for COBRA coverage under the particular plan, the Company will reimburse the
Executive, on a taxable basis, for the cost of such COBRA coverage less the
amount that the Executive would be required to contribute toward health coverage
if he had remained an active employee of the Company. Such reimbursement
payments will commence on the first payroll date of the month following the
Termination Date and will be paid on the first payroll date of each subsequent
month. The Executive shall not be entitled to reimbursement for the cost of any
COBRA coverage elected separately by his current or former spouse or dependent
child. Notwithstanding the foregoing, in the event that any such plan is fully
insured, any such reimbursement requirement shall apply to the extent permitted
by the Patient Protection

 



-9-

 

 

and Affordable Care Act of 2010, as amended by the Health Care and Education
Reconciliation Act of 2010 (the “Health Care Law”).

 

Any portion of the continued or replacement welfare benefits coverage provided
for under this Section 3.3(c)(ii) which constitutes deferred compensation
subject to Section 409A shall be subject to the following conditions: (i) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year (except with
respect to annual, lifetime or similar limits under arrangements providing for
the reimbursement of medical expenses under Section 105(b) of the Code); (ii)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(d) Rights Under Plans. If the Executive’s employment is terminated pursuant to
Paragraphs (a), (b), (e), (f) or (g) in Section 3.1 hereof, then, subject to the
provisions of Section 3.5, the Executive shall be entitled to the following
rights with respect to any stock options, stock appreciation rights, restricted
stock grants, restricted stock units, cash incentive units, or stock bonuses
theretofore granted by the Company or the Company’s Parent to the Executive
under any Plan, whether or not provided for in any agreement with the Company or
the Company’s Parent; (i) all unvested stock options, stock appreciation rights,
restricted stock grants, restricted stock units, or stock bonuses, shall be
vested in full on the Termination Date, notwithstanding any provision to the
contrary or any provision requiring any act or acts by the Executive in any
agreement with the Company or the Company’s Parent or any Plan; (ii) to the
extent that any such stock options or stock appreciation rights shall require by
their terms the exercise thereof by the Executive, the last date to exercise the
same shall, notwithstanding any provision to the contrary in any agreement or
any Plan, be the earliest of (A) the fifth anniversary of the Termination Date
and (B) the original expiration date had the Executive’s employment not so
terminated; provided, however, that no such extension of the period in which an
incentive stock option, within the meaning of Section 422(b) of the Code, may be
exercised shall occur without the consent of the Executive if such extension
would result in such incentive stock option failing to continue to qualify for
the federal income tax treatment afforded incentive stock options under Section
421 of the Code; and (iii) if the vesting or exercise pursuant hereto of any
such stock options, stock appreciation rights, restricted stock grants,
restricted stock units, or stock bonuses, shall have the effect of subjecting
the Executive to liability under Section 16(b) of the Securities Exchange Act or
any similar provision of law, the vesting date thereof shall be deemed to be the
first day after the Termination Date on which such vesting may occur without
subjecting the Executive to such liability.

 

(e) No Double Dipping.

 

(i) The severance payments and severance benefits the Executive may be entitled
to receive pursuant to this Section 3.3 shall be in lieu of any of the payments
and benefits the Executive may be entitled to receive pursuant to any other
agreement, plan or arrangement providing for the payment of severance payments
or benefits.

 

(ii) The Executive expressly disclaims any interest he may have in the Selective
Insurance Company of America Severance Plan.

 



-10-

 

 

 

3.4. Rights and Remedies on Termination After Change in Control. The Executive
will be entitled to receive the severance payments and severance benefits
specified below in the event there shall occur a termination of the Executive’s
employment pursuant to Paragraph (e) or (g) of Section 3.1 hereof within two (2)
years following the occurrence of a Change in Control. The severance payments
and benefits the Executive may be entitled to receive pursuant to this Section
3.4 shall be in addition to, and not in lieu of, any of the payments and
benefits the Executive may be entitled to receive pursuant to Section 3.3
hereof, unless expressly so stated to be in lieu of such benefits and/or
payments.

 

(a) Severance Payments. The Executive shall be entitled to receive a severance
payment from the Company in an aggregate amount equal to the product of (i)
2.99; and (ii) the greater of:

 

(i) the sum of the Executive’s Salary plus the Executive’s target ACIP in effect
as of the Termination Date (including any such amount of compensation which is
deferred pursuant to the Selective Insurance Deferred Compensation Plan), or

 

(ii) the sum of the Executive’s Salary in effect as of the Termination Date plus
the Executive’s average ACIP for the three calendar years prior to the calendar
year in which the Termination Date occurs (including any such amount of
compensation which is deferred pursuant to the Selective Insurance Deferred
Compensation Plan).

 

Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.

 

Such payment shall be made, subject to Section 3.6, sixty (60) business days
following the Termination Date provided that the Executive has executed and
delivered a Release pursuant to Section 3.5 hereof and such Release has become
effective and irrevocable; and further provided that, if and to the extent any
portion of the payments under this Section 3.4 constitutes deferred compensation
subject to Section 409A, then, unless the Change in Control qualifies as a
change in the ownership of the Company’s Parent, a change in effective control
of the Company’s Parent, or a change in the ownership of a substantial portion
of the assets of the Company’s Parent, as described in Treasury Regulations
Section 1.409A-3(i)(5), such portion of the payments shall be paid at the times
specified in Section 3.3(b)(iii) of the Employment Agreement for payment of such
portion.

 

(b) Severance Benefits. If the Executive’s employment is terminated pursuant to
Paragraph (e) or (g) in Section 3.1 hereof, and if the Executive elects to
continue coverage under any insured or self-insured medical, dental or vision
plan maintained by the Company (other than any health and/or dependent care
flexible spending account plan), then, for a period of eighteen (18) months
following the Termination Date, the Company will reimburse the Executive, on a
taxable basis, for the cost of such coverage less the amount that the Executive
would be required to contribute toward health coverage if he had remained an
active employee of the Company. If at the end of such eighteen (18) month period
following the Termination Date of Executive’s employment pursuant to paragraph
(e) or (f) in Section 3.1 hereof, and if the Executive is eligible for and
timely elects continuation coverage pursuant to COBRA under any insured or
self-insured medical, dental or vision plan maintained by the Company (other
than any health and/or dependent care flexible account plan), then, for a period
of an additional eighteen (18) months, or until the Executive is no longer
eligible for COBRA coverage under the particular plan, the Company will
reimburse the Executive, on a taxable basis, for the cost of such COBRA coverage
less the amount that the Executive would be

 



-11-

 

 

required to contribute toward health coverage if he had remained an active
employee of the Company. Such reimbursement payments will commence on the first
payroll date of the month following the Termination Date and will be paid on the
first payroll date of each subsequent month. The Executive shall not be entitled
to reimbursement for the cost of any COBRA coverage elected separately by his
current or former spouse or dependent child. Notwithstanding the foregoing, if
any such plan is fully insured, any such reimbursement requirement shall apply
to the extent permitted by the Health Care Law.

 

(c) Rights Under Plans. Subject to the provisions of Section 3.5, the Executive
shall be entitled to the following rights with respect to any stock options,
stock appreciation rights, restricted stock grants, restricted stock units, cash
incentive units, or stock bonuses theretofore granted by the Company or the
Company’s Parent to the Executive under any Plan, whether or not provided for in
any agreement with the Company or the Company’s Parent: (i) all unvested stock
options, stock appreciation rights, restricted stock grants, restricted stock
units, or stock bonuses, shall be vested in full on the Termination Date,
notwithstanding any provision to the contrary or any provision requiring any act
or acts by the Executive in any agreement with the Company or the Company’s
Parent or any Plan; (ii) to the extent that any such stock options or stock
appreciation rights shall require by their terms the exercise thereof by the
Executive, the last date to exercise the same shall, notwithstanding any
provision to the contrary in any agreement or any Plan, be the earliest of (A)
the fifth (5th) anniversary of the Termination Date and (B) the original
expiration date had the Executive’s employment not so terminated; provided,
however, that no such extension of the period in which an incentive stock
option, within the meaning of Section 422(b) of the Code, may be exercised shall
occur without the consent of the Executive if such extension would result in
such incentive stock option failing to continue to qualify for the federal
income tax treatment afforded incentive stock options under Section 421 of the
Code; and (iii) if the vesting or exercise pursuant hereto of any such stock
options, stock appreciation rights, restricted stock grants, restricted stock
units, or stock bonuses shall have the effect of subjecting the Executive to
liability under Section 16(b) of the Securities Exchange Act or any similar
provision of law, the vesting date thereof shall be deemed to be the first day
after the Termination Date on which such vesting may occur without subjecting
the Executive to such liability.

 

(d) Rabbi Trust. The Company shall maintain a trust intended to be a grantor
trust within the meaning of subpart E, Part I, subchapter J, chapter 1, subtitle
A of the Code (the “Rabbi Trust”). Coincident with the occurrence of a Change in
Control, the Company shall promptly deliver to a bank as trustee of the Rabbi
Trust (the “Trustee”), an amount of cash or certificates of deposit, treasury
bills or irrevocable letters of credit adequate to fully fund the payment
obligations of the Company under this Section 3.4. The Company and Trustee shall
enter into a trust agreement that shall provide that barring the insolvency of
the Company, amounts payable to the Executive under this Section 3.4 (subject to
Section 3.6) shall be paid by the Trustee to the Executive ten (10) days after
written demand therefore by the Executive to the Trustee, with a copy to the
Company, certifying that such amounts are due and payable under this Section 3.4
because the Executive’s employment has been terminated pursuant to Paragraph (e)
or (g) in Section 3.1 hereof at a time which is within two (2) years following
the occurrence of a Change in Control (a “Triggering Event”). Such trust
agreement shall also provide that if the Company shall, prior to payment by the
Trustee, object in writing to the Trustee, with a copy to the Executive, as to
the payment of any amounts demanded by the Executive under this Section 3.4,
certifying that such amounts are not due and payable to the Executive because a
Triggering Event has not occurred, such dispute shall be resolved by binding
arbitration as set forth in Section 5.8 hereof.

 



-12-

 

 

 

3.5. Conditions to Severance Payments and Benefits.

 

(a) The Executive’s right to receive the severance payments and benefits
pursuant to Sections 3.3 and 3.4 hereof, is expressly conditioned upon (a)
receipt by the Company of a written release (a “Release”) executed by the
Executive in the form of Exhibit A hereto, on or before the fiftieth (50th) day
following the Termination Date and the expiration of the revocation period
described therein without such Release having been revoked, and (b) the
compliance by the Executive with the covenants, terms or provisions of Sections
4.1, 4.2 and 4.3 hereof (the “Restrictive Covenants”). If the Executive shall
fail to deliver a Release in accordance with the terms of this Section 3.5 or
shall breach any of the Restrictive Covenants, the Company’s obligation to make
the severance payments and to provide the severance benefits pursuant to
Sections 3.3 and 3.4 hereof shall immediately and irrevocably terminate.

 

(b) Except where the Executive’s employment is terminated pursuant to Section
3.1(a) or (b), during any calendar year in which the Executive is a Covered
Employee, if any stock-based or cash incentive unit awards of the Executive are
intended to qualify as “performance based compensation” within the meaning of
Section 162(m) of the Code, then the Executive’s entitlement, if any, to
accelerated vesting of his stock-based and cash incentive unit awards pursuant
to Section 3.3 or 3.4 of this Agreement shall apply only to the accelerated
lapse of any service requirement, and the Executive shall be entitled to such
stock-based awards, or to the vesting thereof, only if and to the extent that
the applicable performance criteria applicable to such awards are satisfied.

 

3.6. Section 409A Tax. Notwithstanding anything herein to the contrary, to the
extent any payment or provision of benefits under this Agreement upon the
Executive’s “separation from service” is subject to Section 409A of the Code, no
such payment shall be made, and Executive shall be responsible for the full cost
of such benefits, for six (6) months following the Executive's "separation from
service" if the Executive is a "specified employee" of the Company on the date
of such separation from service. On the expiration of such six (6) month period,
any payments delayed, and an amount sufficient to reimburse the Executive for
the cost of benefits met by the Executive, during such period shall be
aggregated (the “Make-Up Amount”) and paid in full to the Executive, and any
succeeding payments and benefits shall continue as scheduled hereunder. The
Company shall credit the Make-Up Amount with interest at no less than the
interest rate it pays for short-term borrowed funds, such interest to accrue
from the date on which payments would have been made, or benefits would have
been provided, by the Company to the Executive absent the six month delay. The
terms "separation from service" and "specified employee" shall have the meanings
set forth under Section 409A and the regulations and rulings issued thereunder.
Furthermore, the Company shall not be required to make, and the Executive shall
not be required to receive, any severance or other payment or benefit under
Sections 3.3 or 3.4 hereof if the making of such payment or the provision of
such benefit or the receipt thereof shall result in a tax to the Executive
arising under Section 409A of the Code (a “Section 409A Tax”). For purposes of
Section 409A, any right to a series of installment payments or provision of
benefits in installments under Sections 3.3 and 3.4 of this Agreement shall be
treated as a right to a series of separate payments. For purposes of and if and
to the extent necessary to comply with Section 409A, any reference in this
Agreement to the Executive’s “termination of employment” or words of similar
import shall mean the Executive’s “separation from service” from the Company,
and the Executive’s Termination Date shall mean the date of his “separation from
service” from the Company.

 



-13-

 

 

 

SECTION 4. Restrictive Covenants.

 

4.1. Confidentiality. The Executive agrees that he will not, either during the
Term or at any time after the expiration or termination of the Term, disclose to
any other Person any confidential or proprietary information of the Company, the
Company’s Parent, or their subsidiaries, except for (a) disclosures to
directors, officers, key employees, independent accountants and counsel of the
Company, the Company’s Parent and their subsidiaries as may be necessary or
appropriate in the performance of the Executive’s duties hereunder, (b)
disclosures which do not have a material adverse effect on the business or
operations of the Company, the Company’s Parent and their subsidiaries, taken as
a whole, (c) disclosures which the Executive is required to make by law or by
any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, (d) disclosures with respect to any other
litigation, arbitration or mediation involving this Agreement and (e)
disclosures of any such confidential or proprietary information that is, at the
time of such disclosure, generally known to and available for use by the public
otherwise than by the Executive’s wrongful act or omission. The Executive agrees
not to take with him upon leaving the employ of the Company any document or
paper relating to any confidential information or trade secret of the Company,
the Company’s Parent and their subsidiaries, except that Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including but limited to, photographs, correspondence, personal diaries,
calendars and Rolodexes (so long as such Rolodexes do not contain the Company’s
only copy of business contact information), personal files and phone books,
(ii) information showing his compensation or relating to his reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes, and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.

 

4.2. Non-Solicitation of Employees. The Executive agrees that, except in the
course of performing his duties hereunder, he will not, either during the Term
and for a period of two (2) years after the expiration or termination of the
Term, directly or indirectly, solicit or induce or attempt to solicit or induce
or cause any of the employees of the Company, the Company’s Parent or their
subsidiaries to leave the employ of the Company, the Company’s Parent or any of
their subsidiaries.

 

4.3.   Intellectual Property & Company Creations.  

 

(a) Definitions. Included Activity means  at the relevant time of determination,
any activity conducted by, for or under the Company’s direction, whether or not
conducted at the Company’s facilities, during working hours or using the
Company’s resources, or which relates directly or indirectly to (i) the
Company’s business as then operated or under consideration or development or
(ii) any method, program, computer software, apparatus, design, plan, model,
specification, formulation, technique, product, process (including, without
limitation, any business processes and any operational processes) or device,
then purchased, sold, leased, used or under consideration or development by the
Company. Development means any idea, discovery, improvement, invention
(including without limitation any discovery of new technology and any
improvement to existing technology), Confidential Information, know-how,
innovation, writing, work of authorship, compilation and other development or
improvement, whether or not patented or patentable, copyrightable, or reduced to
practice or writing. The Company Creation means any Development that arises out
of any Included Activity.

 



-14-

 

 

 

(b) Assignment.  Executive hereby sells, transfers and assigns to (and the
following shall be the exclusive property of) the Company, or its designee(s),
the entire right, title and interest of Executive in and to all Company
Creations made, discovered, invented, authored, created, developed, originated
or conceived by Executive, solely or jointly, (i) during the term of Executive’s
employment with the Company or (ii) on or before the first anniversary of the
date of termination of Executive’s employment with the Company. Executive
acknowledges that all copyrightable materials developed or produced by Executive
within the scope of Executive's employment by the Company constitute works made
for hire, as that term is defined in the United States Copyright Act 17 U.S.C. §
101. Executive shall bear the burden to prove that any Development did not arise
out of an Included Activity.

 



(c) Disclosure & Cooperation.  Executive shall communicate promptly and disclose
to the Company, in such form as the Company may reasonably request, all
information, details and data pertaining to any Company Creations, and Executive
shall execute and deliver to the Company or its designee(s) such formal
transfers and assignments and such other papers and documents and shall give
such testimony as may be deemed necessary or required of Executive by the
Company or its designee to develop, preserve or extend the Company's rights
relating to any Company Creations and to permit the Company or its designee to
file and prosecute patent applications and, as to copyrightable material, to
obtain copyright registrations thereof. Executive hereby appoints the Company as
Executive's attorney-in-fact to execute on Executive's behalf any assignments or
other documents deemed necessary by the Company to protect or perfect its rights
to any Creations.

 

(d) Exclusion. If any Company Creation fully qualifies under any applicable
state or federal law that (i) restricts the enforcement of the provisions of
Sections 4.3(b) or 4.3(c) by the Company against any Company employee and (ii)
prohibits the waiver of such employee rights by contract, then as to such
qualifying Company Creations, the provisions of Sections 4.3(b) and 4.3(c) shall
only apply to the extent, if any, not prohibited by such law.

 

(e) Excluded & Licensed Developments. Attached is a list of all Developments
made by Executive before Executive’s employment with the Company commenced that
Executive desires to exclude from this Agreement (Excluded Developments).
Executive represents that if no such list is attached, there are no Excluded
Developments. As to any Development (other than a Company Creation) in which
Executive has an interest at any time prior to or during Executive’s employment
with the Company, including without limitation, any Excluded Development, any
Development not arising from an Included Activity or any Development in which
Executive otherwise acquires any interest (a Separate Development), prior to (i)
using such Separate Development in any way in the course of Executive’s
employment with the Company or (ii) disclosing the Separate Development to any
employee, contractor, customer or agent of the Company, Executive shall inform
the Company in writing of Executive’s intention to so use or disclose the
Separate Development (the Separate Development Notice) and shall not so use or
disclose the Separate Development unless the Company consents in writing to such
use or disclosure. Executive hereby grants to The Company an exclusive,
royalty-free, irrevocable, worldwide right and license to exercise any all
rights with respect to any Separate Development that Executive so uses or
discloses, irrespective of whether such use or disclosure is in accordance with
or in breach of this notice requirement, unless the Separate Development Notice
expressly makes reference to this Section of this Agreement and specifies the
license restrictions or royalties required and the Company agrees in writing to
such restrictions or royalties.

 



-15-

 

 

 

SECTION 5. Miscellaneous Provisions.

 

5.1. No Mitigation; Offsets. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise and no future income earned by the
Executive from employment or otherwise shall in any way reduce or offset any
payments due to the Executive hereunder. Assuming a payment or otherwise is due
Executive under this Agreement, the Company may offset against any amount due
Executive under this Agreement only those amounts due Company in respect of any
undisputed, liquidated obligation of Executive to the Company.

 

5.2. Governing Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of New Jersey, without regard to
principles of conflicts of law.

 

5.3. Injunctive Relief and Additional Remedy. The Executive acknowledges that
the injury that would be suffered by the Company, the Company’s Parent, or their
subsidiaries as a result of a breach of the provisions of Sections 4.1, 4.2 and
4.3 hereof would be irreparable and that an award of monetary damages to the
Company, the Company’s Parent, or their subsidiaries for such a breach would be
an inadequate remedy. Consequently, the Company, the Company’s Parent, or their
subsidiaries will have the right, in addition to any other rights it may have,
to obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Company, the Company’s Parent, or their subsidiaries will not be obligated to
post bond or other security in seeking such relief. Each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of the State of New Jersey for the purpose of injunctive relief.

 

5.4. Representations and Warranties by Executive. The Executive represents and
warrants to the best of his knowledge that the execution and delivery by the
Executive of this Agreement do not, and the performance by the Executive of the
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator or governmental agency applicable to the
Executive or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Executive is a party or by which the Executive is or may be bound.

 

5.5. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (b) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.

 

5.6. Assignment. No right or benefit under this Agreement shall be assigned,
transferred, pledged or encumbered (a) by the Executive except by a beneficiary
designation made by will or the laws of descent and distribution or (b) by the
Company except that the Company may assign this Agreement and all of its rights
hereunder to any Person with which it may merge or consolidate or to which it
may sell all or substantially all of its assets; provided

 



-16-

 

 

that such Person shall, by agreement in form and substance satisfactory to the
Executive, expressly assume and agree to perform this Agreement for the
remainder of the Term in the same manner and to the same extent that the Company
would be required to perform it if no such merger, consolidation or sale had
taken place. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Company, the Company’s Parent and each of their
successors and assigns, and the Executive, his heirs, legal representatives and
any beneficiary or beneficiaries designated hereunder.

 

5.7. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the Company (and the Company’s Parent) and Executive with respect to the
subject matter hereof and supersedes and replaces all prior agreements and
understandings, oral or written, between the Company (and the Company’s Parent)
and Executive with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.

 

5.8. Arbitration. Any dispute which may arise between the Executive and the
Company with respect to the construction, interpretation or application of any
of the terms, provisions, covenants or conditions of this Agreement or any claim
arising from or relating to this Agreement will be submitted to final and
binding arbitration by three (3) arbitrators in Newark, New Jersey, under the
expedited rules of the American Arbitration Association then obtaining. One such
arbitrator shall be selected by each of the Company and the Executive, and the
two arbitrators so selected shall select the third arbitrator. Selection of all
three arbitrators shall be made within thirty (30) days after the date the
dispute arose. The written decision of the arbitrators shall be rendered within
ninety (90) days after selection of the third arbitrator. The decision of the
arbitrators shall be final and binding on the Company and the Executive and may
be entered by either party in any New Jersey federal or state court having
jurisdiction.

 

5.9. Legal Costs. The Company shall pay any reasonable attorney’s fees and costs
incurred by the Executive in connection with any dispute regarding this
Agreement so long as Executive’s claim(s) or defense(s) in such action are
asserted in the good faith belief that they are not frivolous. The Company shall
pay any such fees and costs promptly following its receipt of written requests
therefor, which requests shall be made no more frequently than once per calendar
month.

 

5.10. Severability. In the case that any one or more of the provisions contained
in this Agreement shall, for any reason, be held invalid or unenforceable, the
other provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable.

 

5.11. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. This Agreement may be executed via facsimile.

 

5.12. Headings; Interpretation. The various headings contained herein are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement. It is the intent of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to any other party.

 



-17-

 

 

 

5.13. Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and sent as follows:

 

If to the Company, to:

 

Selective Insurance Company of America

40 Wantage Avenue
Branchville, New Jersey 07890
Attn: General Counsel
Fax: (973) 948-0282

 

If to the Executive, to:

 

John J. Marchioni

[Address Intentionally Omitted]

 

(b) All notices and other communications required or permitted under this
Agreement which are addressed as provided in Paragraph (a) of this Section 5.13,
(i) if delivered personally against proper receipt shall be effective upon
delivery, (ii) if sent by facsimile transmission (with evidence supplied by the
sender of the facsimile’s receipt at a facsimile number designated for receipt
by the other party hereunder, which other party shall be obligated to provide
such a facsimile number) shall be effective upon dispatch, and (iii) if sent (A)
by certified or registered mail with postage prepaid or (B) by Federal Express
or similar courier service with courier fees paid by the sender, shall be
effective upon receipt. The parties hereto may from time to time change their
respective addresses and/or facsimile numbers for the purpose of notices to that
party by a similar notice specifying a new address and/or facsimile number, but
no such change shall be deemed to have been given unless it is sent and received
in accordance with this Section 5.13.

 

5.14. Withholding. All amounts payable by the Company to the Executive hereunder
(including, but not limited to, the Salary or any amounts payable pursuant to
Sections 3.3 and/or 3.4 hereof) shall be reduced prior to the delivery of such
payment to the Executive by an amount sufficient to satisfy any applicable
federal, state, local or other withholding tax requirements.

 

-18-

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Commencement Date.

 





  SELECTIVE INSURANCE COMPANY OF AMERICA       By:  /s/ Gregory E. Murphy    
Gregory E. Murphy
Chairman and Chief Executive Officer

 

  EXECUTIVE:       /s/ John J. Marchioni     John J. Marchioni

  

 

-19-

 

EXHIBIT A

 

 

FORM OF RELEASE

 

 

Reference is hereby made to the Employment Agreement, dated as of September 10,
2013 (the “Employment Agreement”), by and between Selective Insurance Company of
America, a New Jersey corporation (the “Company”) and John J. Marchioni (the
“Executive”). Capitalized terms used but not defined herein shall have the
meanings specified in the Employment Agreement.

 

Pursuant to the terms of the Employment Agreement and in consideration of the
payments to be made to the Executive by the Company, which Executive
acknowledges are in excess of what Executive would otherwise be entitled to
receive, the Executive hereby releases and forever discharges and holds the
Company, the Company’s Parent, and their subsidiaries (collectively, the
“Company Parties” and each a “Company Party”), and the respective officers,
directors, employees, partners, stockholders, members, agents, affiliates,
successors and assigns and insurers of each Company Party, and any legal and
personal representatives of each of the foregoing, harmless from all claims or
suits, of any nature whatsoever (whether known or unknown), past, present or
future, including those arising from the law, being directly or indirectly
related to the Executive’s employment by or the termination of such employment
by any Company Party, including, without limiting the foregoing, any claims for
notice, pay in lieu of notice, wrongful dismissal, severance pay, bonus,
overtime pay, incentive compensation, interest or vacation pay for the
Executive’s service as an officer or director to any Company Party through the
date hereof. The Executive also hereby agrees not to file a lawsuit asserting
any such claims. This release (this “Release”) includes, but is not limited to,
claims growing out of any legal restriction on any Company Party’s right to
terminate its employees and claims or rights under federal, state, and local
laws prohibiting employment discrimination (including, but not limited to,
claims or rights under Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Fair Labor Standards Act, the Uniformed Services
Employment and Reemployment Rights Act, the Employee Retirement Income Security
Act, the Equal Pay Act, the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, and the laws of the
State of New Jersey against discrimination, or any other federal or state
statutes prohibiting discrimination on the basis of age, sex, race, color,
handicap, religion, national origin, and sexual orientation, or any other
federal, state or local employment law, regulation or other requirement) which
arose before the date this Release is signed, excepting only claims in the
nature of workers’ compensation, claims for vested benefits, and claims to
enforce this agreement.

 

The Executive acknowledges that because this Release contains a release of
claims and is an important legal document, he has been advised to consult with
counsel before executing it, that he may take up to [twenty-one (21)]1
[forty-five (45)]2 days to decide whether to



 

 



 





[1] Delete brackets and use text enclosed therewith if 45 days is not otherwise
required by Section 7(f)(1)(F) of the Age Discrimination in Employment Act
and/or 29 C.F.R. Part 1625. If 45 days is so required, delete bracketed text in
its entirety.

 

[2] Delete brackets and use text enclosed therewith if 45 days is required by
Section 7(f)(1)(F) of the Age Discrimination in Employment Act and/or 29 C.F.R.
Part 1625. If 45 days is not so required, delete bracketed text in its entirety.

 



-20-

 

 

execute it, and that he may revoke this Release by delivering or mailing a
signed notice of revocation to the Company at its offices within seven (7) days
after executing it. If Executive executes this Release and does not subsequently
revoke the release within seven (7) days after executing it, then this Release
shall take effect as a legally binding agreement between Executive and the
Company.

 



If Executive does not deliver to the Company an original signed copy of this
Release by [insert date], or if Executive signs and revokes this Release within
seven (7) days as set forth above, the Company will assume that Executive
rejects the Release and Executive will not receive the payments referred to
herein.

 

The Executive acknowledges that there is a risk that after signing this Release
he may discover losses or claims that are released under this Release, but that
are presently unknown to him. The Executive assumes this risk and understands
that this Release shall apply to any such losses and claims.

 

The Executive understands that this Release includes a full and final release
covering all known and unknown, injuries, debts, claims or damages which have
arisen or may have arisen from Executive’s employment by or the termination of
such employment by any Company Party. The Executive acknowledges that by
accepting the benefits and payments set forth in the Employment Agreement, he
assumes and waives the risks that the facts and the law may be other than as he
believes.

 

Notwithstanding the foregoing, this Release does not release, and the Executive
continues to be entitled to, (i) any rights to exculpation or indemnification
that the Executive has under contract or law with respect to his service as an
officer or director of any Company Party and (ii) receive the payments to be
made to him by the Company pursuant to Section 3.3 and/or 3.4 of the Employment
Agreement (including any plan, agreement or other arrangement that is referenced
in or the subject of the applicable Section), subject to the conditions set
forth in Section 3.5 of the Employment Agreement, (iii) any right the Executive
may have to obtain contribution as permitted by law in the event of entry of
judgment against him as a result of any act or failure to act for which he and
any Company Party are jointly liable, and (iv) any claim in respect of any
insurance policy with any Company Party entered into outside of the employment
relationship.

 

This Release constitutes the release referenced in Section 3.5 of the Employment
Agreement.

 

-21-

 

 

The undersigned Executive, having had the time to reflect, freely accepts and
agrees to the above Release. The Executive acknowledges and agrees that no
Company Party representative has made any representation to or agreement with
the Executive relating to this Release which is not contained in the express
terms of this Release. The Executive acknowledges and agrees that the execution
and delivery of this Release is based upon the Executive’s independent review of
this Release, and the Executive hereby expressly waives any and all claims or
defenses by the Executive against the enforcement of this Release which are
based upon allegations or representations, projections, estimates,
understandings or agreements by any Company Party or any of their
representatives or any assumptions by the Executive that are not contained in
the express terms of this Release.

 

 

 

 

__________________________________            Date:______________________

JOHN J. MARCHIONI

 

 

 

 

 

STATE OF NEW JERSEY :

ss.:______________________

COUNTY OF SUSSEX :

 

On this _____ day of _______________, 201_, before me, the undersigned officer,
personally appeared John J. Marchioni, personally known to me (or satisfactorily
proven to be the same person whose name is subscribed in the foregoing
instrument), who acknowledged that he executed the foregoing instrument for the
purposes therein contained as his free act and deed.

 

 

In witness whereof, I hereunto set my hand.

 

 

 

_____________________________________

Notary Public

My Commission Expires:

 



-22-

 

 

Attachment to Form of Release

 

 

 

[Attach disclosures required by the Older Workers Benefit Protection Act, if
required]

 



-23-

